NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4608-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DION RICHARDSON,

     Defendant-Appellant.
_______________________

                   Submitted January 25, 2022 – Decided August 17, 2022

                   Before Judges Currier and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-11-3732.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Christopher W. Hsieh, Designated Counsel,
                   on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Hannah F. Kurt,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      After a motor vehicle stop, police officers conducted a warrantless search.

The driver, defendant Dion Richardson, was charged with second-degree

possession of a handgun without a permit to carry, N.J.S.A. 2C:39-5(b). He

filed a motion to suppress, which was denied by the trial court after a hearing.

After denial of the suppression motion, defendant pled guilty. Pursuant to the

plea agreement, the court sentenced him to a forty-two-month term of

incarceration with a forty-two-month parole ineligibility period.

      On appeal, defendant challenges the court's denial of the suppression

motion on three grounds: the police had no basis to conduct the vehicle stop;

the police had no basis to conduct a protective sweep for weapons in the vehicle;

and the sentencing court imposed an excessive sentence. We do not reach the

last two points on appeal because we conclude, after a thorough review of the

record and the applicable law, that there was no permissible basis to stop

defendant's vehicle. We therefore reverse the order denying the motion to

suppress and vacate defendant's guilty plea and his sentence.

                                       I.

      Officer Xavier Pimentel and Detectives Daniel Mendez, Ricardo Maciera,

and Eli Irisari were patrolling the area of South Orange Avenue and North Munn

Avenue in Newark, New Jersey to gather information on a recent shooting. The


                                                                           A-4608-19
                                       2
officers drove marked and unmarked vehicles wearing civilian attire with their

badges displayed. Officer Pimentel and Detective Mendez were in one car, and

Detectives Maciera and Irisari occupied the second.

      At the suppression hearing, Officer Pimentel testified on direct.         He

testified that he had been employed by the city for four years at the time of his

testimony, which took place approximately seven months after defendant's

arrest.   At the time of the vehicle stop he was assigned to the Criminal

Intelligence Unit. On the date of the incident, he and Detective Mendez were

assigned to the area of South Orange Ave and North Munn Ave to gather

information regarding a recent neighborhood shooting.          They were in an

unmarked police car, and Detective Mendez was driving. He testified that

Detectives Maciera and Irisari were also assigned to the area, riding in a separate

marked police car.

      Officer Pimentel testified that he saw a car, a maroon Buick, commit a

"motor vehicle violation," which he described as an "improper lane change," at

South Orange Ave and North Munn. He stated that he observed the car, carrying

four occupants, commit a traffic violation as it was traveling east on South

Orange Ave approaching the intersection of North Munn. Officer Pimentel

testified next that he and his partner made a U-turn to conduct a motor vehicle


                                                                             A-4608-19
                                        3
stop. As he and Detective Mendez followed the vehicle, he stated that he

observed passengers in the Buick "passing items back and forth." He testified

that he "relayed that information to Detective Mendez." They continued to

follow the Buick "looking for a safe spot" to conduct the stop.

      The Buick turned south on Whitney and was stopped by Detectives

Maciera and Irisari. Pimentel and Mendez continued east on South Orange,

turning south at the next block, and pulling up next to the stopped Buick.

      On    cross-examination,   Officer    Pimentel   acknowledged     that    his

observations and the vehicle stop took place after midnight. He testified that, at

the intersection, there was one vehicle stopped ahead of the maroon Buick and

that it was initially behind the lead car in the eastbound left lane of South

Orange. Pimentel saw no other cars when he and his partner were turning onto

South Orange westbound and saw the Buick change lanes.             According to

Pimentel, the Buick changed lanes from left to right without signaling, but it

stopped at the light.

      Detective Mendez testified next, and he indicated that he did not see the

maroon Buick commit a traffic violation, but that Pimentel "relayed" the

information to him.     Detective Maciera testified that he did not see the




                                                                             A-4608-19
                                        4
infraction, but that Pimentel and Mendez radioed the information to him.

Detective Irisari did not testify.

      During the motion court's oral decision, it relied on three cases in

determining the stop of the Buick was justified. State v. Golotta, 178 N.J. 205

(2003), State v. Heisler, 422 N.J. Super 399 (App. Div. 2011), and State v. Moss,

277 N.J. Super. 545 (App. Div. 1994). The court stated:

             On a motion to suppress . . . the State need only prove
             that the police lawfully stopped the car[,] not that it
             could convict the driver of a motor vehicle offense. The
             issue is whether the officer had a reasonable articulable
             suspicion of a violation before the stop. [T]he officers
             found that there was a Title 39 violation. There were at
             least two vehicles in the vicinity of the defendant’s
             vehicle, that is the police vehicle and this other vehicle
             that was described. I find that the State has met its
             threshold of the officers -- the establishing officers had
             a reasonable articulable suspicion of a violation in this
             case. So therefore, I find that the stop was a -- was a
             stop.

The motion court then analyzed the warrantless search, eventually concluding

that the State presented sufficient facts to justify a protective sweep of the

vehicle, resulting in the permissible seizure of the weapon.

      Defendant pled guilty and was sentenced. On appeal, he makes three

arguments.




                                                                           A-4608-19
                                         5
            POINT I

            THE COURT ERRED IN CONCLUDING THAT
            POLICE LAWFULLY STOPPED DEFENDANT'S
            VEHICLE FOR FAILURE TO SIGNAL, AS THERE
            WAS NO EVIDENCE TO SUPPORT THE
            REQUISITE FINDING THAT OTHER TRAFFIC
            MAY HAVE BEEN AFFECTED BY DEFENDANT'S
            LANE CHANGE.

            POINT II

            THE COURT ERRED IN FINDING THAT
            PROTECTIVE SWEEP WAS JUSTIFIED, AS THERE
            WERE    NO    ARTICULABLE    FACTS    TO
            DEMONSTRATE THE PRESENCE OF A WEAPON
            IN THE VEHICLE, AND THE FOUR ARMED
            POLICE OFFICERS WERE IN FULL CONTROL OF
            THE SCENE AT ALL TIMES, THEREBY
            MINIMIZING THE RISK THAT SOMEONE COULD
            GAIN ACCESS TO A WEAPON.

            POINT III

            THE COURT ERRONEOUSLY FAILED TO APPLY
            MITIGATING FACTOR ELEVEN, THEREBY
            RESULTING IN AN EXCESSIVE SENTENCE.

                                       II.

      "Generally, on appellate review, a trial court's factual findings in support

of granting or denying a motion to suppress must be upheld when 'those findings

are supported by sufficient credible evidence in the record.'" State v. A.M., 237

N.J. 384, 395 (2019) (first quoting State v. S.S., 229 N.J. 360, 374 (2017); then


                                                                            A-4608-19
                                        6
quoting State v. Gamble, 218 N.J. 412, 424 (2014)). An appellate court should

not disturb a trial court's findings unless "they are so clearly mistaken 'that the

interests of justice demand intervention and correction.'" State v. Elders, 192

N.J. 224, 244 (2007) (quoting State v. Johnson, 42 N.J. 146, 162 (1964)).

"Those findings warrant particular deference when they are substantially

influenced by [the trial judge's] opportunity to hear and see the witnesses and to

have the feel of the case, which a reviewing court cannot enjoy." State v.

Rockford, 213 N.J. 424, 440 (2013) (alteration in original) (internal quotation

marks and citations omitted). "An appellate court owes no deference, however,

to 'conclusions of law made by lower courts in suppression decisions,'" and

reviews such decisions de novo. A.M., 237 N.J. at 396 (quoting State v. Boone,

232 N.J. 417, 426 (2017)).

      The "[r]easonable suspicion necessary to justify an investigatory stop is a

lower standard than the probable cause necessary to sustain an arrest[.]" State

v. Legette, 227 N.J. 460, 473 (2017) (first alteration in original) (quoting State

v. Stovall, 170 N.J. 346, 356 (2002)); see also Golotta, 178 N.J. at 213. The

standard requires "'some minimal level of objective justification for making the

stop.'" State v. Amelio, 197 N.J. 207, 211-12 (2008) (quoting State v. Nishina,

175 N.J. 502, 511 (2003)). The test is "highly fact sensitive and, therefore, not


                                                                             A-4608-19
                                        7
readily, or even usefully, reduced to a neat set of legal rules." Nishina, 175

N.J.at 511.

      The relevant portion of N.J.S.A. 39:4-126 reads, "[n]o person shall so turn

any vehicle without giving an appropriate signal in the manner hereinafter

provided in the event any other traffic may be affected by such movement." Our

Supreme Court has examined this statutory language under a very similar fact

pattern and has concluded that "[t]he statute does not require a signal for every

lane change." State v. Williamson, 138 N.J. 302, 304 (1994). And "[b]ecause

the statute does not contain such a requirement, the officer ordering a stop must

have some articulable basis for concluding that the lane change might have an

effect on traffic." Ibid.

      Pursuant to Williamson, the officer's observation that defendant changed

lanes without using a signal is not enough to justify a traffic stop unless the

failure to signal could have affected other traffic. See id. at 304 (agreeing with

the State's position that a stop is justified if officers have a reasonable suspicion

that the failure to signal affected other traffic).

      The Buick was one of three cars that Pimentel observed, including his

own. He and Detective Mendez were traveling in the opposite direction from

defendant's Buick when he spotted it. Based on the suppression hearing record,


                                                                               A-4608-19
                                          8
we are satisfied that Pimentel's vehicle was unaffected by the lane change. The

only other vehicle Pimentel mentioned was the unidentified lead vehicle, idling

at the traffic light, ahead of the Buick. The lead vehicle was stationary, and

when the Buick pulled up next to it after its lane change, it too, came to a stop,

waiting for the traffic light to change from red to green. As a stationary vehicle

in front of the Buick, the lead car objectively could not have been affected by

the Buick's lane change without a signal. The record shows no other cars to

factor into the equation.

      The court relied on two Appellate Division cases to support its finding

that the stop of the Buick was justified, Heisler and Moss. In those cases, we

considered N.J.S.A. 39:4-126 in the context of an investigatory vehicle stop.

"[N.J.S.A. 39:4-126] . . . defines the motor-vehicle violation that justifies the

stop in terms of whether the failure to signal may have affected any other

traffic." Williamson, 138 N.J. at 305. Their facts are easily distinguishable

from the record before us.     In each case the police officer who made the

observations and conducted the stop was driving behind the offending motorist.

Our Supreme Court has found that the observing police officer's vehicle counts

as part of the "other traffic" which "may be affected" by the offending lane

change, and we concluded that the stops were justified. Id. at 304. Detective


                                                                            A-4608-19
                                        9
Mendez and Officer Pimentel were not driving behind defendant's vehicle, but

actually driving in the opposite direction when Pimentel made his observations.

      The motion court also cited a Supreme Court case, Golotta, in support of

its finding. We find that case inapposite. The facts involved a police officer

acting on an anonymous 911 caller's tip that a motorist was operating their

vehicle in an erratic and unsafe manner on a state highway. Golotta, 178 N.J. at

209-11. The driver was stopped and charged with N.J.S.A. 39:4-50, not N.J.S.A.

39:4-126. Ibid.

      Because we find no proper justification for the investigatory stop, we do

not reach the remaining points on appeal. We reverse the court's order denying

the motion to suppress. We vacate defendant's guilty plea and the sentence. We

remand for further proceedings consistent with this opinion.

      Reversed, vacated, and remanded.




                                                                          A-4608-19
                                      10